Exhibit 10.2
 
Credit Agreement
 
This agreement dated as of September 18, 2013 is between SMXE Lending, LLC a
Delaware limited liability company (together with its successors and assigns,
the “Lender”), whose address is 2525 East Camelback Road, Suite 850, Phoenix, AZ
85016, and SkyMall, LLC (individually, the “Borrower” and if more than one,
collectively, the “Borrowers”), whose address is 1520 E. Pima Street, Phoenix,
AZ 85034-4639.
 
1.  
Credit Facilities.

 
1.1  
Scope.  This agreement, unless otherwise agreed to in writing by the Lender and
the Borrower or prohibited by any Legal Requirement (as hereafter defined),
governs the Credit Facilities as defined below. Advances under any Credit
Facilities shall be subject to the procedures established from time to time by
the Lender.  Any procedures agreed to by the Lender with respect to obtaining
advances, including automatic loan sweeps, shall not vary the terms or
conditions of this agreement or the other Related Documents regarding the Credit
Facilities.

 
2.  
Definitions and Interpretations.

 
2.1  
Definitions.  As used in this agreement, the following terms have the following
respective meanings:

 
A.  
“Affiliate” means any Person which, directly or indirectly Controls or is
Controlled by or under common Control with, another Person, and any director or
officer thereof; however, the Lender is under no circumstances to be deemed an
Affiliate of the Borrower or any of its Subsidiaries or any of the Xhibit
Companies.

 
B.  
“Authorizing Documents” means certificates of authority to transact business,
certificates of good standing, borrowing resolutions, appointments, officer’s
certificates, certificates of incumbency, and other documents which empower and
authorize or evidence the power and authority of all Persons (other than the
Lender) executing any Related Document or their representatives to execute and
deliver the Related Documents and perform the Person’s obligations thereunder.

 
C.  
“Change in Control” means either (a) the acquisition of Borrower or Xhibit by
another entity by means of any transaction or series of related transactions to
which Borrower or Xhibit, as the case may be, is party (including, without
limitation, any stock acquisition, reorganization, merger or consolidation but
excluding any sale of stock for capital raising purposes) that results in the
voting securities of Borrower or Xhibit, as the case may be, outstanding
immediately prior thereto failing to represent immediately after such
transaction or series of transactions (either by remaining outstanding or by
being converted into voting securities of the surviving entity or the entity
that controls such surviving entity) a majority of the total voting power
represented by the outstanding voting securities of Borrower or Xhibit, as the
case may be, such surviving entity or the entity that controls such surviving
entity; or (b) a sale, lease, license or other conveyance of all or
substantially all of the assets of Borrower or Xhibit, or (c) with respect to
Xhibit, a change in a majority of the board of directors in any year, unless
such change is due to the filling of vacancies as a result of the death or
resignation of a director.

 
D.  
“Collateral” means all Property, now or in the future subject to any Lien in
favor of the Lender, securing or intending to secure, any of the Liabilities.

 
E.  
“Control” as used with respect to any Person, means the power to direct or cause
the direction of, the management and policies of that Person, directly or
indirectly, whether through the ownership of Equity Interests, by contract, or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

 
 
-1-

--------------------------------------------------------------------------------

 

F.  
“Credit Facilities” means all extensions of credit from the Lender to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1, if any, and those extended contemporaneously
with this agreement.

 
G.  
“Distributions” means all dividends and other distributions made to any Equity
Owners, other than salary, bonuses, and other compensation for services expended
in the current accounting period.

 
H.  
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 
I.  
“Equity Owner” means a shareholder, partner, member, holder of a beneficial
interest in a trust or other owner of any Equity Interests.

 
J.  
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, consistently applied.

 
K.  
“Intercreditor Agreement” means that certain Subordination and Intercreditor
Agreement dated September 18, 2013, among the Borrower, the Lender and the
Senior Lender.

 
L.  
“Legal Requirement” means any law, ordinance, decree, requirement, order,
judgment, rule, regulation (or interpretation of any of the foregoing) of any
foreign governmental authority, the United States of America, any state thereof,
any political subdivision of any of the foregoing or any agency, department,
commission, board, bureau, court or other tribunal having jurisdiction over the
Lender, any Pledgor or any Obligor or any of its Subsidiaries or their
respective Properties or any agreement by which any of them is bound.

 
M.  
“Liabilities” means all indebtedness, liabilities and obligations of every kind
and character of the Borrower or any other Obligor to the Lender, whether the
obligations, indebtedness and liabilities are individual, joint and several,
contingent or otherwise, now or hereafter existing, including, without
limitation, all liabilities, interest, costs and fees, arising under or from any
note, open account, overdraft, lease, endorsement, surety agreement, guaranty,
or acceptance payable to the Lender, any monetary obligations (including
interest) incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceedings, regardless of whether allowed or
allowable in such proceeding, and all renewals, extensions, modifications,
consolidations, rearrangements, restatements, replacements or substitutions of
any of the foregoing.

 
N.  
“Lien” means any mortgage, deed of trust, pledge, charge, encumbrance, security
interest, collateral assignment or other lien or restriction of any kind.

 
O.  
“Notes” means all promissory notes, instruments and/or contracts now or
hereafter evidencing the Credit Facilities.

 
P.  
“Obligor” means any Borrower, Pledgor, guarantor, surety, co-signer, endorser,
general partner or other Person who may now or in the future be obligated to pay
any of the Liabilities, and includes the Borrower’s Subsidiaries and the Xhibit
Companies.

 
 
-2-

--------------------------------------------------------------------------------

 

Q.  
“Organizational Documents” means, with respect to any Person, certificates of
existence or formation, documents establishing or governing the Person or
evidencing or certifying that the Person is duly organized and validly existing
in accordance with all applicable Legal Requirements, including all amendments,
restatements, supplements or modifications to such certificates and documents as
of the date of the Related Document referring to the Organizational Document and
any and all future modifications thereto approved by the Lender.

 
R.  
“Permitted Investments” means (1) readily marketable direct obligations of the
United States of America or any agency thereof with maturities of one year or
less from the date of acquisition; (2) fully insured certificates of deposit
with maturities of one year or less from the date of acquisition issued by any
commercial bank operating in the United States of America having capital and
surplus in excess of $500,000,000.00; and (3) commercial paper of a domestic
issuer if at the time of purchase such paper is rated in one of the two highest
rating categories of Standard and Poor’s Corporation or Moody’s Investors
Service.

 
S.  
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, joint stock association, association, bank, business
trust, trust, unincorporated organization, any foreign governmental authority,
the United States of America, any state of the United States and any political
subdivision of any of the foregoing or any other form of entity.

 
T.  
“Pledgor” means any Person providing Collateral.

 
U.  
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 
V.  
“Related Documents” means this agreement, the Notes, all loan agreements, credit
agreements, reimbursement agreements, security agreements, mortgages, deeds of
trust, pledge agreements, assignments, guaranties, and any other instrument or
document executed in connection with this agreement or with any of the
Liabilities.

 
W.  
“Senior Lender” means JPMorgan Chase Bank, N.A.

 
X.  
"Senior Loan Agreement" means that certain Credit Agreement, dated as of May 10,
2013, between the Borrower and the Senior Lender.

 
Y.  
"Senior Loan Documents" means the Credit Agreement and the Related Documents (as
defined in the Senior Loan Agreement), as amended, modified or supplemented from
time to time.

 
Z.  
“Subsidiary” means, as to any particular Person (the “parent”), a Person the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of the date of determination, as well as any other
Person of which fifty percent (50%) or more of the Equity Interests is at the
time of determination directly or indirectly owned, Controlled or held, by the
parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.

 
AA.  
"Xhibit" means Xhibit Corp.

 
BB.  
”Xhibit Companies” means Xhibit and its direct and indirect Subsidiaries but not
including the Borrower.

 
 
-3-

--------------------------------------------------------------------------------

 

2.2  
Interpretations.  Whenever possible, each provision of the Related Documents
shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements.  If any provision of this agreement cannot be
enforced, the remaining portions of this agreement shall continue in effect.  In
the event of any conflict or inconsistency between this agreement and the
provisions of any other Related Documents, the provisions of this agreement
shall control.  Use of the term “including” does not imply any limitation on
(but may expand) the antecedent reference.  Any reference to a particular
document includes all modifications, supplements, replacements, renewals or
extensions of that document, but this rule of construction does not authorize
amendment of any document without the Lender’s consent.  Section headings are
for convenience of reference only and do not affect the interpretation of this
agreement.  Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with
GAAP.  Whenever the Lender’s determination, consent, approval or satisfaction is
required under this agreement or the other Related Documents or whenever the
Lender may at its option take or refrain from taking any action under this
agreement or the other Related Documents, the decision as to whether or not the
Lender makes the determination, consents, approves, is satisfied or takes or
refrains from taking any action, shall be in the sole and exclusive discretion
of the Lender, and the Lender’s decision shall be final and conclusive.

 
3.  
Conditions Precedent to Extensions of Credit.

 
3.1  
Conditions Precedent to Initial Extension of Credit under each of the Credit
Facilities.  Before the first extension of credit governed by this agreement and
any initial advance under any of the Credit Facilities, the Borrower shall
deliver, and shall cause to be delivered, to the Lender, in form and substance
satisfactory to the Lender:

 
A.  
Loan Documents.  The Notes, and as applicable, the security agreements, the
pledge agreements, financing statements, mortgages or deeds of trust, the
guaranties, intercreditor agreements, and any other opinions, certificates and
documents which the Lender may reasonably require to give effect to the
transactions described in this agreement or the other Related Documents,
including, without limitation, to create first priority Liens on Borrower’s real
property interests and intellectual property and Liens on all of Borrower’s, its
Subsidiaries and the Xhibit Companies’ other Property, second in priority only
to the Senior Lender's Liens under the Senior Loan Documents on the same;

 
B.  
Organizational and Authorizing Documents.  The Organizational Documents and
Authorizing Documents of the Borrower and any other Persons (other than the
Lender) executing the Related Documents in form and substance satisfactory to
the Lender that at a minimum: (i) document the due organization, valid existence
and good standing of the Borrower and every other Person (other than the Lender)
that is a party to this agreement or any other Related Document; (ii) evidence
that each Person (other than the Lender) which is a party to this agreement or
any other Related Document has the power and authority to enter into the
transactions described therein; and (iii) evidence that the Person signing on
behalf of each Person that is a party to the Related Documents (other than the
Lender) is duly authorized to do so; and

 
C.  
Liens.  The termination, assignment or subordination, as determined by the
Lender, of all Liens on the Collateral in favor of any secured party (other than
the Lender and the Senior Lender).

 
3.2  
Conditions Precedent to Each Extension of Credit.  Before any extension of
credit governed by this agreement, the following conditions must be satisfied:

 
A.  
Representations.  The representations of the Borrower and any other parties,
other than the Lender, in this agreement and the Related Documents are true on
and as of the date of the request for and funding of the extension of credit;

 
 
-4-

--------------------------------------------------------------------------------

 

B.  
No Event of Default.  No default, event of default or event that would
constitute a default or event of default but for the giving of notice, the lapse
of time or both, has occurred in any provision of this agreement, the Notes or
any other Related Documents and is continuing or would result from the extension
of credit;

 
C.  
Additional Approvals, Opinions, and Documents.  The Lender has received any
other approvals, opinions and documents as it may reasonably request;

 
D.  
Lien Searches.  The Lender shall have received UCC lien searches with respect to
each Obligor and such other lien searches with respect to each Obligor as the
Lender may reasonably request; and

 
E.  
No Prohibition or Onerous Conditions.  The making of the extension of credit is
not prohibited by and does not subject the Lender, any Obligor, or any
Subsidiary of the Borrower to any penalty or onerous condition under, any Legal
Requirement.

 
4.  
Affirmative Covenants. The Borrower agrees to do, and cause each of the Xhibit
Companies and each of the Borrower's Subsidiaries to do, each of the following:

 



4.1  
Insurance.  Maintain insurance with financially sound and reputable insurers,
with such insurance and insurers to be satisfactory to the Lender, covering its
Property and business against those casualties and contingencies and in the
types and amounts as are in accordance with sound business and industry
practices, and furnish to the Lender, upon request of the Lender, reports on
each existing insurance policy showing such information as the Lender may
reasonably request, together with appropriate loss payable endorsements in form
and substance satisfactory to the Lender, naming the Lender as an additional
insured and lender loss payee (as applicable) as its interests may appear with
respect to all insurance coverage referred to above.

 
4.2  
Existence.  Maintain its existence and business operations as presently in
effect in accordance with all applicable Legal Requirements, pay its debts and
obligations when due under normal terms, and pay on or before their due date,
all taxes, assessments, fees and other governmental monetary obligations, except
as they may be contested in good faith if they have been properly reflected on
its books and, at the Lender’s request, adequate funds or security has been
pledged or reserved to insure payment.

 
4.3  
Financial Records.  Maintain proper books and records of account, in accordance
with GAAP.

 
4.4  
Inspection.  Permit the Lender, its agents and designees to: (a) inspect and
photograph its Property, to examine and copy files, books and records, and to
discuss its business, operations, prospects, assets, affairs and financial
condition with the Borrower’s or its Subsidiaries’ officers and accountants, at
times and intervals as the Lender reasonably determines; (b) perform audits or
other inspections of the Collateral, including the records and documents related
to the Collateral; and (c) confirm with any Person any obligations and
liabilities of the Person to the Borrower or its Subsidiaries.  The Borrower
will, and will cause its Subsidiaries to cooperate with any inspection or
audit.  The Borrower will pay the Lender the reasonable costs and expenses of
any audit or inspection of the Collateral (including fees and expenses charged
internally by the Lender for asset reviews) promptly after receiving the
invoice.

 
4.5  
Financial Reports.

 
A.  
Furnish, or cause to be furnished, to the Lender the following financial reports
for the Xhibit Companies, the Borrower and its Subsidiaries:

 
(1)           Within thirty (30) days after each non-quarter ending month, each
of the following as of the end of such month: (a) consolidated balance sheet;
(b) consolidated statement of operations (for the month and year-to-date) and
(c) consolidated accounts payable and accounts receivable aging reports.
 
-5-

--------------------------------------------------------------------------------

 

(2)           Within forty-five (45) days after the end of each quarter, each of
the following as of the end of such quarter:  (a) consolidated balance sheet;
(b) consolidated statement of operations and statement of cash flows (for the
quarter and year-to-date along with comparative analysis of current year quarter
to prior year quarter); (c) consolidated accounts payable and accounts
receivable aging reports; and (d) consolidated statement of stockholders equity.
 
(3)           Within ninety (90) days after each fiscal year, each of the
following as of the end of such year: (a) consolidated balance sheet; (b)
consolidated statement of operations and statement of cash flows (for the year
ended along with comparative analysis to prior year); (c) consolidated statement
of stockholders equity; and (d) consolidated accounts payable and accounts
receivable aging reports.
 
(4)           Within thirty (30) days after the end of each month, a rolling 13
week cash flow forecast and cash flow variance report of Borrower and the Xhibit
Companies that is in a form acceptable to Lender and consistent with previously
provided forecasts.
 
B.  
The financial reports described above in Sections 4.5A(1) shall be prepared in
accordance with GAAP (excluding footnotes) and consistent with past
practices.  The financial report described above in Section 4.5A(2) shall be
prepared in accordance with GAAP and certified as correct by Xhibit’s Chief
Financial Officer, in the same manner as the certification to the corresponding
Form 10-Q. The financial reports described above in Section 4.5A(3) shall be
prepared in accordance with GAAP and consistent with past practices; certified
as correct by Xhibit’s Chief Financial Officer in the same manner as the
certification to the corresponding Form 10-K, and audited by Xhibit’s
independent certified public accountant.

 
C.  
No later than December 21 of each of the Borrower’s fiscal years commencing with
fiscal year ending December 31, 2013, a consolidated business plan and a month
by month projected operating budget, balance sheet and statement of cash flows
of the Xhibit Companies, the Borrower and its Subsidiaries.

 
4.6  
Notices of Claims, Litigation, Defaults, etc.  Promptly inform the Lender in
writing of: (1) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions or changes in
Legal Requirements affecting it which could materially affect its business,
assets, affairs, prospects or financial condition; (2) the occurrence of any
event which gives rise to the Lender’s option to terminate the Credit Facilities
or the Senior Lender’s right to terminate the senior credit facility (including
any defaults thereunder); (3) the institution of steps by it to withdraw from,
or the institution of any steps to terminate, any employee benefit plan as to
which it may have liability; (4) any reportable event or any prohibited
transaction in connection with any employee benefit plan; (5) any additions to
or changes in the locations of its businesses; and (6) any alleged breach by the
Lender of any provision of this agreement or of any other Related Document.

 
4.7  
Other Agreements.  Comply with all material terms and conditions of all other
agreements, whether now or hereafter existing, between it and any other Person.

 
4.8  
Title to Assets and Property.  Maintain good and marketable title to all of its
Properties, and defend them against all claims and demands of all Persons at any
time claiming any interest in them.

 
4.9  
Additional Assurances.  Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Lender may request
to evidence any of the Credit Facilities, cure any defect in the execution and
delivery of any of the Related Documents, perfect any Lien, comply with any
Legal Requirement applicable to the Lender or the Credit Facilities or describe
more fully particular aspects of the agreements set forth or intended to be set
forth in any of the Related Documents.

 
-6-

--------------------------------------------------------------------------------

 
4.10  
Employee Benefit Plans.  Maintain each employee benefit plan as to which it may
have any liability, in compliance with all Legal Requirements.

 
4.11  
Banking Relationship.  Establish and maintain its primary banking depository and
disbursement relationship with the Senior Lender.

 
4.12  
Control Agreements.  Within 60 days after the date of this agreement, the
Borrower shall, and shall cause its Subsidiaries and the Xhibit Companies to,
have control agreements on all bank accounts (including lock box and deposit
accounts) for the benefit of the Senior Lender (which shall sweep the cash in
such accounts in excess of the amount established in the Senior Loan Agreement
and reduce the balance of the Senior Loan) and the Lender.  In addition, during
this time period, the Borrower, its Subsidiaries, the Lender and the Senior
Lender shall enter into an agreement satisfactory to the Lender for the Lender
to perfect its security interest in the gift card inventory, exercisable when
all obligations to the Senior Lender are paid in full.

 
4.13  
Key Man Life Insurance.  Within 60 days after the date of this agreement, Xhibit
shall use its best efforts to procure a policy of key man life insurance on
Kevin Weiss in the amount of not less than $15,000,000 in a form satisfactory to
the Lender.

 
4.14  
Use of Proceeds. Use the proceeds of the Credit Facilities for the general
working capital purposes of Borrower, its Subsidiaries and the Xhibit Companies.

 
4.15  
Estoppel and Acknowledgement Agreement.  The Borrower shall use its best efforts
to obtain, within 60 days after the date of this agreement, from the applicable
landlord parties an estoppel and acknowledgement agreement in form and substance
satisfactory to the Lender with respect to the Lender’s liens granted hereby on
the Borrower’s real property.

 
5.  
Negative Covenants.

 
5.1  
Unless otherwise noted, the financial requirements set forth in this section
will be computed in accordance with GAAP.

 
5.2  
Without the written consent of the Lender, the Borrower will not and will not
permit any of the Xhibit Companies or any Subsidiary of the Borrower to:

 
A.  
Distributions.  Redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of its Equity Interests, return any contribution to an Equity
Owner or, other than stock dividends and dividends paid to the Borrower, declare
or pay any Distributions; provided, however, that if there is no existing
default under this agreement or any other Related Document and to do so will not
cause a default under any of such agreements the Borrower, the Xhibit Companies
and any Subsidiary of the Borrower may pay Distributions to its Equity Owners
sufficient in amount to pay their income tax obligations attributable to such
entity’s taxable income if the Borrower is a sub S corporation, limited
liability company or partnership.

 
B.  
Sale of Equity Interests.  Except with respect to Xhibit, issue, sell or
otherwise dispose of its Equity Interests.

 
C.  
Debt.  (1) Incur, contract for, assume, or permit to remain outstanding,
indebtedness for borrowed money, installment obligations, or obligations under
capital leases or operating leases, other than (a) unsecured trade debt incurred
in the ordinary course of business, (b) indebtedness owing to the Lender and the
Senior Lender under the Senior Loan Documents, (c) indebtedness reflected in its
latest financial statement furnished to the Lender prior to execution of this
agreement, and (d) indebtedness outstanding as of the date hereof that has been
disclosed to the Lender in writing; or (2) modify the terms of any indebtedness
for borrowed money permitted under clause (1) above, except to convert the
indebtedness shown on its latest financial statement to equity at terms approved
by the Board of Directors of Xhibit; or (3) prepay principal or interest on any
indebtedness for borrowed money permitted under clause (1), other than the
indebtedness owing to the Senior Lender under the Senior Loan Documents.

 
-7-

--------------------------------------------------------------------------------

 

D.  
Guaranties.  Other than with respect to guaranties made to the Senior Lender,
guarantee or otherwise become or remain secondarily liable on the undertaking of
another, except for endorsement of drafts for deposit and collection in the
ordinary course of business.

 
E.  
Liens.  Create or permit to exist any Lien on any of its Property except:
existing Liens known to and approved by the Lender; Liens to the Senior Lender
existing on the date hereof, Liens in favor of the Lender; Liens incurred in the
ordinary course of business securing current nondelinquent liabilities for
taxes, worker’s compensation, unemployment insurance, social security and
pension liabilities.

 
F.  
Use of Proceeds.  Use, or permit any proceeds of the Credit Facilities to be
used, directly or indirectly, for:  (1) any personal, family or household
purpose; or (2) the purpose of “purchasing or carrying any margin stock” within
the meaning of Federal Reserve Board Regulation U.  At the Lender’s request, it
will furnish a completed Federal Reserve Board Form U-1.

 
G.  
Continuity of Operations.  (1) Engage in any business activities substantially
different from those in which it is presently engaged; (2) cease operations,
liquidate, merge, transfer, acquire or consolidate with any other Person (except
that Xhibit may engage in any merger or acquisition in which (i) the
shareholders of Xhibit immediately prior to the merger or acquisition hold a
majority of the outstanding voting equity after the merger or acquisition; (ii)
the merger or acquisition does not involve the assumption of any indebtedness
other than payables in the ordinary course of business; and (iii) the merger or
acquisition is a stock for stock exchange whereby the entity acquired by Xhibit
shall enter into a guarantee and security agreement with Lender), change its
name, dissolve, or sell any assets out of the ordinary course of business; (3)
enter into any arrangement with any Person providing for the leasing by it of
Property which has been sold or transferred by it to such Person; or (4) change
its business organization, the jurisdiction under which its business
organization is formed or organized, or its chief executive office, or any
places of its businesses.

 
H.  
Limitation on Negative Pledge Clauses.  Enter into any agreement with any Person
other than the Lender or the Senior Lender which prohibits or limits its ability
to create or permit to exist any Lien on any of its Property, whether now owned
or hereafter acquired.

 
I.  
Conflicting Agreements.  Enter into any agreement containing any provision which
would be violated or breached by the performance of its obligations under this
agreement or any of the other Related Documents.

 
J.  
Transfer of Ownership.  Except with respect to Xhibit, permit any pledge of or
grant of any Liens on any Equity Interest in it or any sale or other transfer of
any Equity Interest in it.

 
K.  
Limitation on Loans, Advances to and Investments in Others and Receivables from
Others.  Purchase, hold or acquire any evidence of indebtedness of, make or
permit to exist any loans or advances to, permit to exist any receivable from,
or make or permit to exist any investment or acquire any interest whatsoever in,
any Person, except: (1) extensions of trade credit to customers in the ordinary
course of business on ordinary terms; (2) Permitted Investments; and (3) loans,
advances, investments and receivables existing as of the date of this agreement
that have been disclosed to and approved by the Lender in writing.

 
L.  
Organizational Documents.  Alter, amend or modify any of the Organizational
Documents of Borrower, the Xhibit Companies or any Subsidiary of Borrower except
for changes which authorize the issuance of preferred stock which shall be used
to repay the Senior Lender or Lender.

 
 
-8-

--------------------------------------------------------------------------------

 

M.  
Government Regulation.  (1) Be or become subject at any time to any Legal
Requirement or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits the Lender
from making any advance or extension of credit to it or from otherwise
conducting business with it, or (2) fail to provide documentary and other
evidence of its identity as may be requested by the Lender at any time to enable
the Lender to verify its identity or to comply with any applicable Legal
Requirement.

 
N.  
Subsidiaries.  Form, create or acquire any Subsidiary unless the Subsidiary
enters into a security agreement and guarantee with Lender.

 
6.  
Representations.

 
6.1  
Representations and Warranties by the Borrower.  To induce the Lender to enter
into this agreement and to extend credit or other financial accommodations under
the Credit Facilities, the Borrower represents and warrants as of the date of
this agreement and as of the date of each request for credit under the Credit
Facilities that each of the following statements is and shall remain true and
correct throughout the term of this agreement and until all Credit Facilities
and all Liabilities under the Notes and other Related Documents are paid in
full: (a) its principal residence or chief executive office is at the address
shown above, (b) its name as it appears in this agreement is its exact name as
it appears in its Organizational Documents, (c) the execution and delivery of
this agreement and the other Related Documents by the Borrower and/or any other
Obligor party thereto, and the performance of the obligations they impose, do
not violate any Legal Requirement, conflict with any agreement by which the
Borrower or any Obligor or any property of the Borrower or such Obligor is
bound, or require the consent or approval of any other Person, (d) this
agreement and the other Related Documents have been duly authorized, executed
and delivered by all parties thereto (other than the Lender) and are valid and
binding agreements of those Persons, enforceable according to their terms,
except as may be limited by bankruptcy, insolvency or other laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
(e) all balance sheets, profit and loss statements, and other financial
statements and other information furnished to the Lender in connection with the
Liabilities are accurate and fairly reflect the financial condition of the
Persons to which they apply on their effective dates, including contingent
liabilities of every type, which financial condition has not changed materially
and adversely since those dates, (f) no litigation, claim, investigation,
administrative proceeding or similar action (including those for unpaid taxes)
is pending or threatened against it, and no other event has occurred which may
in any one case or in the aggregate materially adversely affect it or any other
Obligor's financial condition, properties, business, affairs or operations,
other than litigation, claims, or other events, if any, that have been disclosed
to and acknowledged by the Lender in writing, (g) all of its and each other
Obligor's tax returns and reports that are or were required to be filed, have
been filed, and all taxes, assessments and other governmental charges have been
paid in full, except those presently being contested by it in good faith and for
which adequate reserves have been provided, (h) neither the Borrower nor any
other Obligor is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended, (i) neither the Borrower nor any other Obligor is an a “holding
company”, or a “subsidiary company” of a “holding company” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company” within
the meaning of the Public Utility Holding Company Act of 1935, as amended, (j)
there are no defenses or counterclaims, offsets or adverse claims, demands or
actions of any kind, personal or otherwise, that the Borrower or any other
Obligor could assert with respect to this agreement or the Credit Facilities,
(k) the Borrower and each Obligor owns, or is licensed to use, all trademarks,
trade names, copyrights, technology, know-how and processes necessary for the
conduct of the Borrower's and such Obligor's business as currently conducted,
and (l) the execution and delivery of this agreement and the other Related
Documents by each Obligor to which it is a party and the performance of the
obligations they impose, (i) are within such Obligor's powers (including,
without limitation, all corporate or limited liability company power), (ii) have
been duly authorized by all necessary action of such Obligor's governing body,
and (iii) do not contravene the terms of such Obligor's Organizational Documents
or other agreement or document governing its affairs.

 
 
-9-

--------------------------------------------------------------------------------

 

7.  
Default/Remedies.

 
7.1  
Events of Default/Acceleration.  Subject to the provisions of Section 7.3, if
any of the following events occurs, the Notes shall become due immediately,
without notice, at the Lender’s option:

 
A.  
Any Obligor fails to pay when due any of the Liabilities or any other debt to
any Person, or any amount payable with respect to any of the Liabilities, or
under any Note, any other Related Document, or any agreement or instrument
evidencing other debt to any Person.

 
B.  
Any Obligor or any Pledgor:  (i) fails to observe or perform or otherwise
violates any other term, covenant, condition or agreement of any of the Related
Documents; (ii) makes any materially incorrect or misleading representation,
warranty, or certificate to the Lender; (iii) makes any materially incorrect or
misleading representation in any financial statement or other information
(excluding forecasts) delivered to the Lender; or (iv) defaults under the terms
of any agreement or instrument relating to any debt for borrowed money (other
than the debt evidenced by the Related Documents), including debt to the Senior
Lender, and the effect of such default will allow the creditor to declare the
debt due before its stated maturity.

 
C.  
In the event (i) there is a default under the terms of any Related Document,
(ii) any Obligor terminates or revokes or purports to terminate or revoke its
guaranty or any Obligor’s guaranty becomes unenforceable in whole or in part,
(iii) any Obligor fails to perform promptly under its guaranty, or (iv) any
Obligor fails to comply with, or perform under any agreement, now or hereafter
in effect, between the Obligor and the Lender, or any Affiliate of the Lender or
their respective successors and assigns.

 
D.  
There is any loss, theft, damage, or destruction of any Collateral not covered
by insurance.

 
E.  
Any event occurs that would permit the Pension Benefit Guaranty Corporation to
terminate any employee benefit plan of any Obligor or any Subsidiary of any
Obligor.

 
F.  
Any Obligor or any of its Subsidiaries or any Pledgor:  (i) becomes insolvent or
unable to pay its debts as they become due; (ii) makes an assignment for the
benefit of creditors; (iii) consents to the appointment of a custodian,
receiver, or trustee for itself or for a substantial part of its Property; (iv)
commences any proceeding under any bankruptcy, reorganization, liquidation,
insolvency or similar laws; (v) conceals or removes any of its Property, with
intent to hinder, delay or defraud any of its creditors; (vi) makes or permits a
transfer of any of its Property, which may be fraudulent under any bankruptcy,
fraudulent conveyance or similar law; or (vii) makes a transfer of any of its
Property to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid.

 
G.  
A custodian, receiver, or trustee is appointed for any Obligor or any of its
Subsidiaries or any Pledgor or for a substantial part of their respective
Property.

 
H.  
Any Obligor or any of its Subsidiaries, without the Lender’s written consent:
(i) liquidates or is dissolved; (ii) merges or consolidates with any other
Person; (iii) leases, sells or otherwise conveys a material part of its assets
or business outside the ordinary course of its business; (iv) leases, purchases,
or otherwise acquires a material part of the assets of any other Person, except
in the ordinary course of its business; or (v) agrees to do any of the
foregoing; provided, however, that any Subsidiary of an Obligor may merge or
consolidate with any other Subsidiary of that Obligor, or with the Obligor, so
long as the Obligor is the survivor.

 
 
-10-

--------------------------------------------------------------------------------

 

I.  
Proceedings are commenced under any bankruptcy, reorganization, liquidation, or
similar laws against any Obligor or any of its Subsidiaries or any Pledgor and
remain undismissed for thirty (30) days after commencement; or any Obligor or
any of its Subsidiaries or any Pledgor consents to the commencement of those
proceedings.

 
J.  
Any judgment is entered against any Obligor or any of its Subsidiaries, or any
attachment, seizure, sequestration, levy, or garnishment is issued against any
Property of any Obligor or any of its Subsidiaries or of any Pledgor or any
Collateral.

 
K.  
Any individual Obligor or Pledgor dies, or a guardian or conservator is
appointed for any individual Obligor or Pledgor or all or any portion of their
respective Property, or the Collateral.

 
L.  
Any material adverse change occurs in: (i) the reputation, Property, financial
condition, business, assets, affairs, prospects, liabilities, or operations of
any Obligor or any of its Subsidiaries; (ii) any Obligor’s or Pledgor’s ability
to perform its obligations under the Related Documents; or (iii) the Collateral.

 
M.  
A Change in Control occurs.

 
7.2  
Remedies.  Subject to the provisions of Section 7.3, at any time after the
occurrence of a default, the Lender may do one or more of the following: (a)
cease permitting the Borrower to incur any Liabilities; (b) terminate any
commitment of the Lender evidenced by any of the Notes; (c) declare any of the
Notes to be immediately due and payable, without notice of acceleration,
presentment and demand or protest or notice of any kind, all of which are hereby
expressly waived; (d) exercise all rights of setoff that the Lender may have
contractually, by law, in equity or otherwise; and (e) exercise any and all
other rights pursuant to any of the Related Documents, at law, in equity or
otherwise; provided however, in the case of a default of the type described in
Section 7.1(F) above, all Liabilities, including without limitation those
Liabilities under the Notes, shall be immediately due and payable and this
agreement, the Related Documents and the obligations of the Lender to make
additional extensions of credit hereunder or thereunder shall be deemed
terminated.

 
A.  
Generally.  The rights of the Lender under this agreement and the other Related
Documents are in addition to other rights (including without limitation, other
rights of setoff) the Lender may have contractually, by law, in equity or
otherwise, all of which are cumulative and hereby retained by the Lender. Each
Obligor agrees to stand still with regard to the Lender’s enforcement of its
rights, including taking no action to delay, impede or otherwise interfere with
the Lender’s rights to realize on any Collateral.

 
B.  
Expenses.  To the extent not prohibited by applicable Legal Requirements and
whether or not the transactions contemplated by this agreement are consummated,
the Borrower is liable to the Lender and agrees to pay on demand all reasonable
costs and expenses of every kind incurred (or charged by internal allocation) in
connection with the negotiation, preparation, execution, filing, recording,
modification, supplementing and waiver of the Related Documents, the making,
servicing and collection of the Credit Facilities and the realization on any
Collateral and any other amounts owed under the Related Documents, including
without limitation reasonable attorneys’ fees and court costs.  These costs and
expenses include without limitation any costs or expenses incurred by the Lender
in any bankruptcy, reorganization, insolvency or other similar proceeding
involving any Obligor, Pledgor, or Property of any Obligor, Pledgor, or
Collateral. The obligations of the Borrower under this section shall survive the
termination of this agreement.


 
-11-

--------------------------------------------------------------------------------

 
 
C.  
Lender’s Right of Setoff.  The Borrower grants to the Lender a Lien in the
Deposits, and the Lender is authorized to setoff and apply, all Deposits,
Securities and Other Property, and Lender Debt against any and all
Liabilities.  This right of setoff may be exercised at any time from time to
time after the occurrence of any default, without prior notice to or demand on
the Borrower and regardless of whether any Liabilities are contingent, unmatured
or unliquidated. In this paragraph: (a) the term “Deposits” means any and all
accounts and deposits of the Borrower (whether general, special, time, demand,
provisional or final) at any time held by the Senior Lender (including all
Deposits held jointly with another, but excluding any IRA or Keogh Deposits, or
any trust Deposits in which a security interest would be prohibited by any Legal
Requirement); (b) the term “Securities and Other Property” means any and all
securities and other personal Property of the Borrower in the custody,
possession or control of the Senior Lender, JPMorgan Chase & Co. or their
respective Subsidiaries and Affiliates (other than Property held by the Senior
Lender in a fiduciary capacity); and (c) the term “Lender Debt” means all
indebtedness at any time owing by the Lender, to or for the credit or account of
the Borrower and any claim of the Borrower (whether individual, joint and
several or otherwise) against the Lender now or hereafter existing.

 
7.3  
Subordination to Senior Lender.  Notwithstanding anything contained in this
agreement, this agreement shall be subject to the terms, conditions and
agreements set forth in the Intercreditor Agreement.

 
8.  
Miscellaneous.

 
8.1  
Notice.  Any notices and demands under or related to this agreement shall be in
writing and delivered to the intended party at its address stated in this
agreement, and if to the Lender, at its main office if no other address of the
Lender is specified in this agreement, by one of the following means:  (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by
certified mail, postage prepaid, with return receipt requested.  Notice shall be
deemed given:  (a) upon receipt if delivered by hand; (b) on the Delivery Day
after the day of deposit with a nationally recognized courier service; or (c) on
the third Delivery Day after the notice is deposited in the mail.  “Delivery
Day” means a day other than a Saturday, a Sunday or any other day on which
national banking associations are authorized to be closed.  Any party may change
its address for purposes of the receipt of notices and demands by giving notice
of the change in the manner provided in this provision.

 
8.2  
No Waiver.  No delay on the part of the Lender in the exercise of any right or
remedy waives that right or remedy.  No single or partial exercise by the Lender
of any right or remedy precludes any other future exercise of it or the exercise
of any other right or remedy.  The making of an advance during the existence of
any default or subsequent to the occurrence of a default or when all conditions
precedent have not been met shall not constitute a waiver of the default or
condition precedent.  No waiver or indulgence by the Lender of any default is
effective unless it is in writing and signed by the Lender, nor shall a waiver
on one occasion bar or waive that right on any future occasion.

 
8.3  
Integration; Severability.  This agreement, the Notes, and the other Related
Documents embody the entire agreement and understanding between the Borrower and
the Lender and supersede all prior agreements and understandings relating to
their subject matter.  If any one or more of the obligations of the Borrower
under this agreement, the Notes, or the other Related Documents or any provision
thereof is held to be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining obligations of the
Borrower and the remaining provisions shall not in any way be affected or
impaired; and the invalidity, illegality or unenforceability in one jurisdiction
shall not affect the validity, legality or enforceability of such obligations or
provisions in any other jurisdiction.

 
 
-12-

--------------------------------------------------------------------------------

 

8.4  
Joint and Several Liability.  Each party executing this agreement as the
Borrower is individually, jointly and severally liable under this agreement.

 
8.5  
Governing Law and Venue.  This agreement shall be governed by and construed in
accordance with the laws of the State of Arizona (without giving effect to its
laws of conflicts).  The Borrower agrees that any legal action or proceeding
with respect to any of its obligations under this agreement may be brought by
the Lender in any state or federal court located in the State of Arizona, as the
Lender in its sole discretion may elect.  By the execution and delivery of this
agreement, the Borrower submits to and accepts, for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of those
courts.  The Borrower waives any claim that the State of Arizona is not a
convenient forum or the proper venue for any such suit, action or proceeding.

 
8.6  
Survival of Representations and Warranties.  The Borrower understands and agrees
that in extending the Credit Facilities, the Lender is relying on all
representations, warranties, and covenants made by the Borrower in this
agreement or in any certificate or other instrument delivered by the Borrower to
the Lender under this agreement or in any of the other Related Documents.  The
Borrower further agrees that regardless of any investigation made by the Lender,
all such representations, warranties and covenants will survive the making of
the Credit Facilities and delivery to the Lender of this agreement, shall be
continuing in nature, and shall remain in full force and effect until such time
as the Liabilities shall be paid in full.

 
8.7  
Non-Liability of the Lender.  The relationship between the Borrower on one hand
and the Lender on the other hand shall be solely that of borrower and
lender.  The Lender shall have no fiduciary responsibilities to the
Borrower.  The Lender undertakes no responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.

 
8.8  
Indemnification of the Lender.  The Borrower agrees to indemnify, defend and
hold the Lender, its parent companies, Subsidiaries, Affiliates, their
respective successors and assigns and each of their respective shareholders,
directors, officers, employees and agents (collectively, the “Indemnified
Persons”) harmless from any and against any and all loss, liability, obligation,
damage, penalty, judgment, claim, deficiency, expense, interest, penalties,
attorneys' fees (including the fees and expenses of any attorneys engaged by the
Indemnified Person) and amounts paid in settlement (“Claims”) to which any
Indemnified Person may become subject arising out of or relating to the Credit
Facilities, the Liabilities under this agreement or any other Related Documents
or the Collateral, except to the limited extent that the Claims are proximately
caused by the Indemnified Person’s gross negligence or willful misconduct.  The
indemnification provided for in this paragraph shall survive the termination of
this agreement and shall not be affected by the presence, absence or amount of
or the payment or nonpayment of any claim under, any insurance.

 
8.9  
Counterparts.  This agreement may be executed in multiple counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts,
taken together, shall constitute one and the same agreement.

 
8.10  
Advice of Counsel.  The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this agreement and any other Related Documents.

 
 
-13-

--------------------------------------------------------------------------------

 

8.11  
Recovery of Additional Costs.  If the imposition of or any change in any Legal
Requirement, or the interpretation or application of any thereof by any court or
administrative or governmental authority (including any request or policy not
having the force of law) shall impose, modify, or make applicable any taxes
(except federal, state, or local income or franchise taxes imposed on the
Lender), or other obligations which would (a) increase the cost to the Lender
for extending, maintaining or funding the Credit Facilities, (b) reduce the
amounts payable to the Lender under the Credit Facilities, or (c) reduce the
rate of return on the Lender’s capital as a consequence of the Lender’s
obligations with respect to the Credit Facilities, then the Borrower agrees to
pay the Lender such additional amounts as will compensate the Lender therefor,
within five (5) days after the Lender’s written demand for such payment.  The
Lender’s demand shall be accompanied by an explanation of such imposition or
charge and a calculation in reasonable detail of the additional amounts payable
by the Borrower, which explanation and calculations shall be conclusive in the
absence of manifest error.

 
8.12  
Expenses.  The Borrower agrees to pay or reimburse the Lender for all its
out-of-pocket costs and expenses and reasonable attorneys’ fees incurred in
connection with the negotiation, preparation and execution of this agreement,
any amendment, supplement, or modification thereto, and any other Related
Documents.

 
8.13  
Reinstatement.  The Borrower agrees that to the extent any payment or transfer
is received by the Lender in connection with the Liabilities, and all or any
part of the payment or transfer is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid or transferred by
the Lender or paid or transferred over to a trustee, receiver or any other
entity, whether under any proceeding or otherwise (any of those payments or
transfers is hereinafter referred to as a “Preferential Payment”), then this
agreement and the Notes shall continue to be effective or shall be reinstated,
as the case may be, even if all those Liabilities have been paid in full and
whether or not the Lender is in possession of the Notes and whether any of the
Notes has been marked, paid, released or cancelled, or returned to the Borrower
and, to the extent of the payment, repayment or other transfer by the Lender,
the Liabilities or part intended to be satisfied by the Preferential Payment
shall be revived and continued in full force and effect as if the Preferential
Payment had not been made.  The obligations of the Borrower under this section
shall survive the termination of this agreement.

 
8.14  
Assignments.  The Borrower agrees that the Lender may provide any information or
knowledge the Lender may have about the Borrower or about any matter relating to
the Notes or the other Related Documents to any of its Subsidiaries or
Affiliates or their successors, or to any one or more purchasers or potential
purchasers of the Notes or the Related Documents.  The Borrower agrees that the
Lender may at any time sell, assign or transfer one or more interests or
participations in all or any part of its rights and obligations in the Notes to
one or more purchasers whether or not related to the Lender.


 
-14-

--------------------------------------------------------------------------------

 
 
8.15  
Waivers.  To the maximum extent not prohibited by applicable Legal Requirements,
each Obligor waives (a) any right to receive notice of the following matters
before the Lender enforces any of its rights:  (i) any demand, diligence,
presentment, dishonor and protest, or (ii) any action that the Lender takes
regarding any Person, any Collateral, or any of the Liabilities, that it might
be entitled to by law or under any other agreement; (b) any right to require the
Lender to proceed against the Borrower, any other Obligor or any Collateral, or
pursue any remedy in the Lender’s power to pursue; (c) any defense based on any
claim that any Obligor’s obligations exceed or are more burdensome than those of
the Borrower; (d) the benefit of any statute of limitations affecting liability
of any Obligor or the enforcement hereof; (e) any defense arising by reason of
any disability or other defense of the Borrower or by reason of the cessation
from any cause whatsoever (other than payment in full) of the obligation of the
Borrower for the Liabilities; and (f) any defense based on or arising out of any
defense that the Borrower may have to the payment or performance of the
Liabilities or any portion thereof.  Each Obligor consents to any extension or
postponement of time of its payment without limit as to the number or period, to
any substitution, exchange or release of all or any part of any Collateral, to
the addition of any other party, and to the release or discharge of, or
suspension of any rights and remedies against, any Obligor.  The Lender may
waive or delay enforcing any of its rights without losing them.  Any waiver
affects only the specific terms and time period stated in the waiver.  No
modification or waiver of any provision of the Notes is effective unless it is
in writing and signed by the Person against whom it is being enforced. Without
limiting any foregoing waiver, consent or agreement, each Obligor further waives
any and all benefits under Arizona Revised Statutes Sections 12-1641 through
12-1646, inclusive, and Rule 17(f) of the Arizona Rules of Civil Procedure,
including any revision or replacement of such statutes or rules hereafter
enacted.

 
8.16  
Time is of the Essence.  Time is of the essence under this agreement and in the
performance of every term, covenant and obligation contained herein.

 
9.  
WAIVER OF SPECIAL DAMAGES

 
 
.  THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM THE LENDER IN ANY LEGAL ACTION
OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 
10.  
JURY WAIVER

 
 
.  TO THE MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE BORROWER AND THE
LENDER (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN THE BORROWER AND
THE LENDER ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE OTHER
RELATED DOCUMENTS.  THIS PROVISION IS A MATERIAL INDUCEMENT TO THE LENDER TO
PROVIDE THE FINANCING DESCRIBED HEREIN.

 
 
-15-

--------------------------------------------------------------------------------

 

Address(es) for Notices:
Borrower:
   
1520 E. Pima Street
SkyMall, LLC
Phoenix, AZ  85034-4639
     
Attn:  Scott Wiley
By:  /s/ Scott Wiley
     
Scott Wiley                     CFO
 
Printed Name                   Title
     
Date Signed:  September 18, 2013
       



Address for Notices:
Lender:
   
2525 E. Camelback Road, Suite 850
SMXE Lending, LLC
Phoenix, AZ  85016
     
Attn:  Tina Rhodes-Hall
By:  /s/ Tina Rhodes-Hall
     
Tina Rhodes-Hall    Authorized Representative
 
Printed Name                           Title
     
Date Signed:  September 18, 2013